UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6635


JAMES DINKINS,

                     Plaintiff - Appellant,

              v.

JOHN PYLES, Provider FNP-BC/Contractor USP Hazelton, individually and
official capacity; GREGORY MIMS, MD and CD/contractor USP Hazelton,
individually and official capacity; ANNE MCARDLE, Assistant Health
Administrator/Contractor USP Hazelton, individually and official capacity; JOE
COAKLEY, Warden, individually and official capacity; UNITED STATES OF
AMERICA,

                    Defendants - Appellees,

              and

FEDERAL BUREAU OF PRISONS; HUNT, Lab Technician/Contractor USP
Hazelton, Individually,

                     Defendants.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:18-cv-00003-JPB-JPM)


Submitted: October 23, 2019                                  Decided: November 7, 2019


Before AGEE and RUSHING, Circuit Judges, and HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


James Dinkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James Dinkins appeals the district court’s order denying relief on his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971). We have reviewed the record and find no reversible error. Accordingly, we

deny Dinkins’s motion to appoint counsel and affirm for the reasons stated by the district

court. Dinkins v. Pyles, No. 2:18-cv-00003-JPB-JPM (N.D.W. Va. filed Apr. 12, 2019;

entered Apr. 16, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             3